IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Derrick D. Crago,                        :
                          Petitioner     :
                                         :
               v.                        :          No. 617 C.D. 2018
                                         :
State Civil Service Commission           :
(Department of Human Services),          :
                        Respondent       :

                                       ORDER

               NOW, January 8, 2019, upon consideration of petitioner’s

application for reconsideration/reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge